Citation Nr: 1731732	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss higher than 0 percent, effective prior to January 18, 2012, and higher than 10 percent, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1948 to March 1951 and March 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for bilateral hearing loss and awarded a noncompensable rating, effective May 19, 2009.  In March 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board remanded the case for additional development in May 2016.  During the course of the remand, the RO granted an increased rating of 10 percent for the bilateral hearing loss, effective January 18, 2012.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The objective findings correspond to no more than a 0 percent rating for bilateral hearing loss, effective prior to January 18, 2012, and 10 percent, thereafter.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to January 18, 2012, and higher than 10 percent, thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and private treatment records.  

The Veteran underwent VA examinations in August 2009, July 2012, and September 2016.  The examinations include objective findings necessary for rating purposes.  The examinations also collectively discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed. 

VA afforded the Veteran an opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating 

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

Based on the below analysis, the Veteran's bilateral hearing loss would not warrant a rating higher than 0 percent, effective prior to January 18, 2012; or higher than 10 percent, thereafter.  

The Veteran underwent a VA audiology examination in August 2009.  The Veteran reported difficulty understanding speech in all listening situations, even with the use of hearing aids.  

On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
50
55
46
LEFT
40
60
65
70
59

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Considering the results of the August 2009 examination under Table VI, the Veteran had level I hearing on the right side and level II on the left side.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral I is assigned for the right ear and II assigned for the left ear, which corresponds to a 0 percent evaluation.

The Veteran submitted a statement that was received by VA on January 18, 2012 noting that his hearing loss was worse.  This was the date used by the RO to assign a higher rating of 10 percent for the bilateral hearing loss.

The Veteran underwent another VA audiology examination in July 2012.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
50
70
52
LEFT
40
65
65
65
59

Speech audiometry revealed speech recognition ability of 92 percent in both ears.

Considering the results of the July 2012 examination under Table VI, the Veteran again had level I hearing on the right side and level II on the left side.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral I is assigned for the right ear and II assigned for the left ear, which corresponds to a 0 percent evaluation.  The Board will not disturb the RO's finding, even though it assigned a 10 percent rating for the bilateral hearing loss, effective January 18, 2012, when the evidence did not support such a finding.

The Veteran submitted testimony at the March 2016 Board hearing and provided a copy of a February 2016 private audiology report, asserting that his hearing loss disability has worsened since July 2012.  Although the private audiology report the Veteran submitted seems to indicate a worsening hearing loss, there is no verification that the Maryland CNC Test was used.  Thus, such report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  For this reason, another VA examination was provided in September 2016.

On physical examination during the September 2016 VA audiology examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
65
70
61
LEFT
60
65
70
70
66

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left ear.  The Veteran reported difficulty with hearing conversations if he did not have a visual cue, with background noise, and if the Veteran was soft-spoken or had an accent.  

Considering the results of the September 2016 examination, initially it is noted that exceptional patterns of hearing are shown as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Thus, either Table VI or Table VIa will be reviewed to see which one provides a higher rating.  Under Table VI, the Veteran had level III hearing on the right side and level IV on the left side.  With just using the puretone threshold average under Table VIa, the Veteran had level IV in the right ear and level V in the right ear.  As Table VIa provides the higher level of hearing, it will be used.  Under Table VII, a Roman numeral IV is assigned for the right ear and V assigned for the left ear, which corresponds to a 10 percent evaluation.

In reviewing the evidence, there is no basis for assigning a compensable rating for bilateral hearing loss prior to January 18, 2012, or higher than 10 percent, thereafter.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a higher rating is not warranted based solely on lay statements.  See Lendenmann. 

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's hearing loss present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran reported difficulty with hearing conversations if he did not have a visual cue, with background noise, and if a person was soft-spoken or had an accent.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295 (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."  Id. at 17,296 . The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids."  Id.  VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting."  Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999.  See 64 Fed. Reg. 25,202  (May 11, 1999).

More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environments.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 5 (March 6, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 3 (March 6, 2017).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization or marked interference with employment due to hearing loss.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 10 and 0 percent ratings assigned for the Veteran's hearing loss are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disabilities and their residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he has as a result of his hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected hearing loss.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating for bilateral hearing loss higher than 0 percent, effective prior to January 18, 2012, and higher than 10 percent, thereafter, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


